IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COM. EX REL. GREGORY STOVER,                : No. 64 EM 2017
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
PRESIDENT JUDGE SHEILA WOODS-               :
SKIPPER, COURT OF COMMON PLEAS,             :
PHILADELPHIA COUNTY,                        :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 11th day of July, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.              The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.